GARRISON, Judge.
This is an appeal from a judgment of the district court granted on May 19, 1983 in accordance with a six man jury verdict finding the defendant Kenneth R. Vallery guilty of violating R.S. 14:65, simple robbery. On May 31, 1983 defendant was sentenced to serve three years in Orleans Parish Prison.
On March 12, 1983 Pauline Meyer was attending the annual St. Patrick’s Day parade when the defendant yanked a gold “Add-A-Bead” necklace from around her neck. While keeping the defendant in sight she waved down a police vehicle. She pointed out the defendant, who was arrested. Four gold beads and a broken length of chain was found in the defendant’s right pants pocket.
R.S. 14:65 provides as follows:
“A. Simple robbery is the taking of anything of value belonging to another from the person of another or that is in the immediate control of another, by use of force or intimidation, but not armed with a dangerous weapon.
B. Whoever commits the crime of simple robbery shall be fined not more than three thousand dollars, imprisoned with or without hard labor for not more than seven years, or both.”
The record in this matter has been examined. The evidence appears to be sufficient and there are no errors patent on the face of the record.
For the reasons discussed, the judgment of the district court is affirmed.
AFFIRMED.